Cole,- J.
The plaintiff applied for a removal of the cause into the circuit court of the United States under the provision of the act of congress of March 2, 1867. By this act it is provided that where a suit was pending when the act took effect, or might thereafter be brought, in any state court, in which there is a controversy between a citizen of the state in which the suit is brought and a citizen of another state, and the matter in dispute exceeds the sum of five hundred dollars, exclusive of costs, such citizen of another state, whether he be plaintiff or defendant, upon making and filing in the state court an affidavit stating that he has reason to and does believe that from prejudice or local influence he will not be able to obtain justice in such state court, may, at any time before the final hearing or trial of the suit, file a petition in such state court for the removal of the suit into the next circuit court of the United States to be held in the district where the suit is pending; and, upon the provisions of the act being complied with in other respects, it is made the duty of the state court to accept the surety, and proceed no further in the suit; but the cause *431is to Ibe entered in such court of the United States, and is to proceed therein' in the same manner as if it h.ad been originally brought there by original process. The application for removal was in conformity to this act. No objection is taken that it was informal in any respect, or that it came too late, and was not made before the final hearing and trial of the cause, within the meaning of the act. of congress. But the order of removal is objected to' upon other grounds. And first, it is argued and insisted, that the right to maintain this action did not exist at common law, but was given by sections 12 and 13 of said chapter .135; and that the right of action conferred by these provisions is not an absolute, unqualified one, which the party might enforce in the federal courts; but that he is confined in its pursuit to “some court established by the constitution and laws of this state.” The 12th section, cited above, giving* this action for damages caused by the negligent and wrongful act of another, notwithstanding the death of the person injured, contains -the proviso, “that such action shall be brought for a death caused in this state, and in some court established by the constitution of the same.” It is claimed that this proviso clearly limits the plaintiff in the pursuit of this statutory action to the state courts, and therefore that the circuit court of the United States would not have jurisdiction of the cause, if it had been originally instituted in the federal court. The argument in support of this view of the law is very, able and elaborate; but on account of the view I entertain of the validity of the act of congress authorizing the plaintiff to remove the cause, I shall express no further opinion upon the point than to say, that I shall assume that the plaintiff might have brought his suit originally in the federal court.
Assuming, therefore, that the plaintiff had the right to bring this action originally in the federal court, I consider the act of congress, under which the application *432for removal was made, as invalid. ■ It is true, tlie counsel for the plaintiff thinks there is hardly room for argument upon the question whether congress was authorized, under the constitution of the United States, to enact the act of March 2, 1867. And he claims, inasmuch as the second section of the third article of the constitution declares that the judicial power of the courts of the United States shall extend to controversies between the citizens of the different states, and there is here a controversy between citizens ,of different states, it was plainly competent for congress to provide (as it has done) for the removal of the suit by the plaintiff to the federal court at any time before an actual trial by a state court. But, without entering upon the much controverted ground as to the power of congress, when a citizen of one state is sued by a citizen of another state in the state court, to provide that the defendant may remove the cause into the federal court, it is quite evident that the power may be conceded in that case without establishing the power to provide for removal in the present one. For here the plaintiff, being a citizen of another state, had the right in the first instance to elect the forum for bringing his action. The parties stood in' that relation to each other which, according to the provision of the constitution of the United States and the law of congress, entitled the federal courts to entertain jurisdiction of the controversy. The plaintiff had the right and privilege of bringing the action either in the state or federal court. This is assuming, that, although the subject-matter of the controversy arises out of our statute, still he was not bound to submit to the state tribunals for the enforcement of his right. Being a citizen of another state, the federal courts were open to him in which he might prosecute his action, While in this position, having both the federal and state courts open to him, he has made his election of the state court. And by so doing, it seems , to me that he has clearly waived *433the right of demanding the judgment of the federal court upon the matter in controversy. It is a principle well settled, that a party may waive a constitutional or statutory provision made for his benefit. And the plaintiff,, by voluntarily submitting his cause to the state court, and asking the exercise of its jurisdiction, has waived the right to invoke the jurisdiction of the federal court. The jurisdiction of the federal courts in the case would have been founded entirely upon the character of the parties, and not upon the nature of the cause. None of those reasons, therefore, exist, which are generally relied on where that jurisdiction is founded upon the nature of the cause, to show the necessity for a supervisory control on the part of the federal tribunals over the decisions of the state courts. Nor does the case stand upon the same ground as where a citizen of one state is sued in the courts of another state. For, in the latter case, there is reason for saying, that, unless congress could authorize the removal, the judicial power of the United States might be eluded at the pleasure of the plaintiff, and the non-resident defendant be deprived of that security which the constitution intended in aid of his rights. But no such reasons can be urged in favor of the act under consideration. Because, assuming that the state and federal courts had cognizance of the matter in controversy between these parties, the plaintiff has made his election of the state tribunal. He was well aware, at the outset, that he might institute his suit in either forum, and, having made his choice of the state court to decide the .controversy, let him abide its decision. What earthly ground is there for saying that the federal government may interfere, under such circumstances, and divest the state court of a jurisdiction already attached at the instance of the plaintiff? There is no principle better settled, than that where two or more tribunals have concurrent jurisdiction over the subject-matter and the parties, the court that first *434acquires it can hol'd fast on the case to the exclusion of the concurrent court. And although this principle has been departed from under our complex, system of government, in the case of a non-resident sued in a state court, or where the nature of the controversy gave the federal courts final jurisdiction, yet this furnishes no reason for disregarding the principle where the non-resident plaintiff has seen fit to invoke the jurisdiction of the state court. In that case let him abide the consequences of the election thus voluntarily made, like any citizen of the state. ’ For certainly “all the purposes of the constitution of the United States will be answered by the erection of federal courts, into which any party, plaintiff or defendant, concerned in a case of federal cognizance, may carry it for adjudication.” And when the non-resident plaintiff, having the option, has appealed to the state court instead of the federal tribunal, can congress divest the jurisdiction already attached, by giving the plaintiff the right to remove the cause into the federal court? It seems to me that, in principle and reason, it should be held that the plaintiff, by bringing his suit in the state court when he might have brought it in the federal court, has clearly waived his right-to appeal to the latter tribunal, and that this waiver binds him through the litigation. As plaintiff, he has voluntarily elected the jurisdiction of the state court, and there is no hardship in requiring him _to abide its decision. I know of no provision in the constitution of the United States which gives congress the power to intervene, and authorize the plaintiff to divest a jurisdiction which, he has himself invoked. Upon these grounds, I hold the clause in the act of March 2, 1867, which gives the plaintiff the right to remove the cause from the state to the federal court, not in pursuance of the constitution of the United States, and therefore void.
I therefore think the order of the. circuit court ap*435pealed from must be reversed, and the cause remanded for further proceedings according to law.